Title: To Thomas Jefferson from Caesar Augustus Rodney, 26 March 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Dumfries Thursday Evening March 26th. 1807. 6. OClock P.M.
                        
                        I found the roads so extremely bad that I had determined to take the stage from this place, but on enquiry I
                            was informed, that the stage is three days going from this to Richmond. I then determined to hire an additional pair of
                            horses which would have enabled me to proceed in two day to Richmond. Whilst I was wating to accomplish this object &
                                to see Mr Henderson of the Marine to give me information relative to a brother I believe of his who was said to be on a visit here, but
                            whom I find has actually left this long since, I received by a passenger in the stage from Fredericksburg the following
                            information relative to Burr. This gentleman says that Burr arrived at Fredericksburg yesterday about three O Clock.
                            Reports stated that some country men who knew him apprehended him not far from thence in the woods where he was travelling
                            alone. They called out some of the militia to their aid under whose charge he was brought to Fredericksbg & who sat
                            off with him this morning for Richmond before the gentleman who is my informant left Fredericksburg which was at half past
                            nine O. Clock. I think the information so far as it relates to Burr’s having been actually taken to Fredericksburg
                            yesterday, & from thence this morning to Richmond. I presume the messenger sent by Genl. Dearborn reached Fredericksburg
                            last night in the stage & not before, & that he has ordered Burr to Richmond.
                        Under these pressing circumstances I have deemed it a duty I owe to you & my country to take a horse & a
                            guide so as to reach Fredericksburg by twelve O Clock to night if possible, to ascertain the facts most accurately & if Burr has been carried on to Richmond to reach that place
                            if possible before him, myself, or to send a special messenger on ahead of him. I am Dr. Sir in haste Yours Very Sincerely
                        
                            C A. Rodney
                            
                        
                    